213 Ga. 654 (1957)
100 S.E.2d 731
ARTISTIC ORNAMENTAL IRON CO.
v.
WILKES.
19879.
Supreme Court of Georgia.
Argued October 15, 1957.
Decided November 8, 1957.
Hurt, Gaines, Baird, Peek & Peabody, J. Corbett Peek, Jr., Edward Ellis, for plaintiff in error.
William H. Cooper, Jr., contra.
DUCKWORTH, Chief Justice.
The petition sought an injunction to prevent alleged violations of a purported contract between petitioner and defendant, the terms of which contract in brief being that defendant would install ornamental iron and like products for plaintiff on terms then to be agreed upon, that either party could terminate the contract by giving 30 days' notice, and that defendant was prohibited for a period of three years from engaging in a competitive business anywhere in the State of Georgia. The contract is too indefinite as well as oppressive upon defendant to be valid, and it was not error to dismiss the petition. Rakestraw v. Lanier, 104 Ga. 188, *655 194 (30 S. E. 735, 69 Am. St. R. 154); Hood v. Legg, 160 Ga. 620, 625 (128 S. E. 891); Orkin Exterminating Co. of South Ga. v. Dewberry, 204 Ga. 794, 802 (1) (51 S. E. 2d 669); J. C. Pirkle Machinery Co. v. Walters, 205 Ga. 167 (52 S. E. 2d 853).
Judgment affirmed. All the Justices concur.